Citation Nr: 0833228	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-42 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a meningioma of the left sphenoid wing and, if 
so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a seizure disorder, 
to include on a secondary basis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Although the RO effectively determined that new and material 
evidence had been submitted to reopen the appellant's 
meningioma claim, the Board must determine on its own whether 
new and material evidence has been submitted to reopen this 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board also notes that the veteran was provided a 
Statement of the Case in August 2008 on the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In the cover letter sent with the Statement 
of the Case, he was informed of the requirement that he 
submit a substantive appeal to perfect his appeal with 
respect to this issue within 60 days.  Thereafter, the issue 
was not addressed in any written communication from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.

The issue of entitlement to a TDIU is the subject of the 
remand that follows the order section of this decision.

FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
meningioma of the left sphenoid wing was denied in an 
unappealed June 2002 rating decision.

2.  Evidence presented subsequent to the June 2002 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant of evidence already of record, and raises a 
reasonable possibility of substantiating that claim.

3.  The veteran has current residuals of a meningioma of the 
left sphenoid wing that was etiologically related to active 
duty.

4.  The veteran's seizure disorder is etiologically related 
to his service-connected meningioma of the left sphenoid 
wing.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for meningioma of 
the left sphenoid wing.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  Residuals of a meningioma of the left sphenoid wing were 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A seizure disorder is proximately due to or the result of 
the service-connected meningioma of the left sphenoid wing.  
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his entitlement to 
service connection for meningioma of the left sphenoid wing 
and a seizure disorder.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2007).

New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Entitlement to service connection for residuals of a 
meningioma of the left sphenoid wing was denied in an 
unappealed rating decision in June 2002 based on the RO's 
determination that the disorder was not etiologically related 
to the veteran's active duty.  The subsequently received 
evidence includes an October 2002 statement from the 
veteran's VA neurologist, Dr. H., in which the physician 
opined that it is as likely as not that the veteran's 
meningioma was caused or aggravated by a blow to the head in 
service.  Although this statement is similar to a statement 
of record at the time of the June 2002 denial, with the 
October 2002 statement, Dr. H. also provided studies 
supporting his opinion and identified himself as a Professor 
and Chairman of Neurology at the Medical College of Georgia.  
In the Board's opinion, the October 2002 statement and 
supporting studies are not cumulative or redundant of the 
evidence previously of record and are sufficient  to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, they are new and material and reopening 
of the claim is in order.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Meningioma of the Left Sphenoid Wing

The veteran contends that his meningioma of the left sphenoid 
wing disability is attributable to head trauma he experienced 
while on active duty in January 1976.  He states that while 
travelling in a motor vehicle down a bumpy road his head was 
struck by a tree branch that had come into contact with the 
canopy of his vehicle, causing trauma that would eventually 
cause the disability now on appeal.

Copies of service medical records submitted by the veteran 
address an injury that he received while riding in the rear 
of a military vehicle in January 1976.  The vehicle hit a 
series of bumps and the veteran stated at that time that he 
hit his head on a bar that holds the canopy.  He had a 
laceration to his occipital area approximately one inch in 
length, and edema at his left cheek bone.  He did not lose 
consciousness at that time.  The wound was cleaned and the 
veteran was transported for X-ray and sutures.  Three days 
later, the veteran complained of headaches since his injury 
and stated that he felt dizzy upon standing.  Mental hygiene 
notes from several days later indicate that the veteran 
reported severe headaches following his head laceration.  
Later that same month, the veteran's sutures were removed and 
he was reported to have been healing well.

Two months later, in March 1976, the veteran complained of 
headaches and dizziness.  A diagnosis was deferred and the 
veteran was told to apply a cold compress to the area of the 
pain.  Subsequent notes from that month document the 
veteran's complaints of headaches, triggered by bending over 
and looking at the ground.  The examiner's impressions were 
that there was no apparent reason for these headaches, but 
that the veteran was convinced that they were caused by his 
laceration.  The examiner indicated he had a question as to 
whether the pain was psychosomatic or that the veteran was 
exaggerating his symptoms.

July and August 1976 service medical records document 
continued complaints of headaches, now characterized as 
chronic.  They were located in the frontal region and 
possible sinus involvement was suspected.  The veteran 
reported relief with non-steroidal anti-inflammatory 
medication.  There is no separation examination report of 
record.

Medical evidence in the post-service period includes periodic 
examination reports associated with the veteran's Army 
National Guard service.  The veteran did not mention any 
pertinent medical condition in his September 1977 
examination, but complained of a history of head injury in 
November 1984 and subsequent reports.  The veteran told his 
military examiner in June 1995 that he lost consciousness in 
an auto accident causing head trauma and had had headaches 
ever since.

In October 1996, the veteran was admitted to a VA medical 
facility for treatment A computed tomography (CT) scan showed 
the presence of a sphenoid wing lesion, diagnosed as a 
meningioma.  The veteran underwent surgery to remove the 
meningioma.

A statement by Dr. H., dated in September 1999, includes an 
opinion that there is a possibility that the veteran's 
meningioma is related to head trauma that he suffered in the 
military.  He cited an International Journal of Epidemiology 
article for empirical study data supporting a possible 
medical link between head trauma and meningioma.  In a 
January 2001 letter, Dr. H. stated that he was the veteran's 
treating physician and opined that the veteran's seizures and 
meningioma were as likely as not caused or aggravated by the 
blow to the veteran's head while on active duty.

The veteran was accorded a VA fee-based examination in March 
2001.  Following the examination and review of the veteran's 
medical history, the examiner stated that the veteran's 
meningioma was an incidental discovery in October 1996 and 
that the time of its onset could not be determined.  He also 
stated that the veteran's service injury was not severe 
enough to warrant a CT scan of the veteran's brain even if it 
were available.  He then noted that the October 1996 CT scan 
made no mention of surrounding hematoma.  He concluded that 
he did not think that the veteran's meningioma was caused by 
the 1976 head injury.

An October 2002 letter from Dr. H., then the Professor and 
Chairman of Neurology at the Medical College of Georgia, 
states that he had been treating the veteran for 8 years.  He 
then opined that the veteran's meningioma was as likely as 
not caused or aggravated by a blow to the head that the 
veteran suffered while in the military.  He added to his list 
of empirical support a study from the journal Neurology, 
which supported a link between head trauma and intracranial 
meningioma.  The abstract from this journal was attached and 
indicated that a positive association existed between head 
trauma and intracranial meningioma, but that a causal 
relationship was not determined.  An abstract from the 
previously cited International Journal of Epidemiology was 
also attached and this article indicates, basically, that 
there was an elevated post trauma brain tumor risk in men, 
but that the results had not been weighed against variability 
from cultural backgrounds and physical activity.

An October 2003 VA fee-based neurology examination report 
addressed the veteran's left sphenoid wing meningioma and 
surgery.  The veteran reported light-headedness and dizzy 
spells since his 1976 head trauma.  He said he was knocked 
out at that time.  The examiner then discussed the evidence 
in the claims file in detail, and noted the medical opinions 
already of record.

Of note, the October 2003 examination report addressed a 
September 2003 report from D.J., M.D., which cannot currently 
be located in the claims file.  He then outlined Dr. J's 
description of meningiomas, to include the slow 15 to 20 year 
growth of tumors.  Dr. J. had also made reference to 
literature supporting a link between brain tumors and head 
trauma, particularly in males.  She noted that the link 
remains controversial, but still concluded that it is as 
likely as not that there is a relationship between the 
veteran's head trauma and his tumor.

After a comprehensive physical examination, the examiner 
noted relevant medical literature, and said there was a 
possibility that the veteran's meningioma was linked to 
active duty, but he added that this could not be proved with 
certainty.

A March 2008 VA fee-based examination report includes a 
discussion of the veteran's pertinent history and a 
comprehensive physical examination.  Based on this, the 
veteran was diagnosed with meningioma residuals, partial 
absence seizures, and intractable migraine headaches.  The 
examiner then opined, in addendums submitted in April and May 
2008, that the veteran's in-service head trauma clearly did 
not cause or lead to his sphenoid wing meningioma.

The veteran stated in correspondence received in November 
2004 that he had consistently reported his history of injury 
since service.  An associate added, in a statement received 
in December 2004, that he met the veteran in Panama and had 
known of the veteran's complaints of injury during service; 
in particular, the truck accident in January 1976.

The Board observes that there are divergent opinions of 
record regarding the etiology of the veteran's claimed 
condition.  The VA fee-based examiners who saw the veteran in 
January 2001 and March 2008 stated that the veteran's 
meningioma is not related to his January 1976 in-service head 
trauma, while Dr. H. opines that there is a causal 
relationship and the October 2003 VA fee-based examination 
report indicates that there is a possibility of such a 
relationship, but that possibility cannot be proven.  Yet 
another opinion, referenced in the October 2003 report, from 
Dr. J., is favorable but is not associated with the claims 
file.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the Dr. H. over the opinions of the VA fee-based examiners 
who provided the January 2001 and March 2003 opinions.  Dr. 
H. is a neurology chairman and professor who is also the 
veteran's treating physician during most of the pendency of 
this appeal.  His knowledge of the veteran's history and 
consideration of pertinent medical research literature are of 
greatest contribution to the probative value of his opinion.  
Moreover, the October 2003 VA fee-based opinion does not 
contradict the report from Dr. H., instead agreeing that an 
etiological relationship between head trauma and meningioma 
was possible.  The opinion by Dr. J., referenced in the 
October 2003 fee-based report, specifically addresses the 
latency period involved in the development of meningioma.  
This helps to explain the lack of medical evidence in the 
post service period, prior to the acute onset of problems in 
October 1996.  By contrast, while the fee-based examiners did 
indicate a review the veteran's claims file, they did not 
provide any rationale in support of their adverse opinions, 
apart from noting the absence of a loss of consciousness at 
the time of initial injury.  In particular, the Board 
observes that the March 2008 opinion contradicts the findings 
of Dr. H., while offering no explanation for the conclusion 
that there is no relationship between head trauma and 
meningioma.  Given the basis of Dr. H.'s opinion based on his 
ongoing treatment and consideration of pertinent medical 
research, it should be afforded at least the same probative 
weight as those opinions which are adverse to the veteran's 
claim.

Accordingly, the Board concludes that the evidence supportive 
of this claim is at least in equipoise with that against the 
claim.  Therefore, the veteran is entitled to service 
connection for this disability.  

Seizure Disorder

The theory of causation advanced by the veteran with respect 
to his seizure disorder is that it is attributable to his 
meningioma of the left sphenoid wing.  

Service medical records are negative for seizures or a loss 
of consciousness.  As discussed above, the veteran did 
experience head trauma in January 1976.

VA outpatient records from January 1997 note the use of 
Dilantin, as a prophylactic, following his October 1996 left 
sphenoid wing meningioma surgery.  March 1997 notes state the 
veteran complained of episodes where he lost track of time.  
Neurology notes from April 1997 state that the veteran 
complained of episodes where he loses track of time, and one 
time saw a glow of light.  He indicated no loss of 
consciousness or abnormal body movement during these 
episodes.  He was diagnosed with a "partial complex."

In February 1998, the veteran was admitted for a three day 
course of treatment to address complaints of spells.  He was 
placed on video-electro encephalogram (EEG) monitoring.  The 
study disclosed mild left temporal slowing, consistent with 
the veteran's medical history, and the veteran was given a 
good prognosis with no medications at discharge.  The report 
indicates the veteran would have a slightly increased 
susceptibility to seizures, when compared to the general 
public.

Records of Army National Guard medical examinations indicate 
that in March 1998 the veteran complained of fainting, 
headaches, and dizziness following his craniotomy procedure.  
This history was described as questionable.

In the report of the veteran's October 2001 fee-based 
examination, the examiner noted that the veteran had been 
placed on Dilantin in October 1996, but had since been taken 
off this medication as there was no evidence of recurrence of 
tonic clonic seizure.  The veteran had complained of 
dizziness, general tiredness, weakness, sweatiness, 
wooziness, and numbness on the left side of his body.  
Specific to seizures, the examiner noted that the first 
diagnosed tonic clonic seizure was said to be related to 
alcohol withdrawal and was diagnosed in October 1996.  Since 
that episode, the veteran's symptoms have been limited to his 
subjective reports of dizziness, fullness of his head, and 
numbness on the left side of the body.

Based on the veteran's history and physical examination, the 
examiner stated that the initial episode of seizures resolved 
in October 1996 and he was unable to make a diagnosis of 
continuous seizure activities.  In a later opinion, the 
examiner indicated that the veteran may experience absent 
seizures, but these are not objectively confirmed, and could 
not be demonstrated during the veteran's February 1998 EEG 
study.

The October 2003 fee-based examination report includes an 
opinion, following a comprehensive physical examination, that 
there is no epileptic etiology to the veteran's light-
headedness.

A March 2008 EEG indicated completely normal findings.  The 
March 2008 fee-based examination report, however, states that 
the veteran is diagnosed with partial absence seizures, which 
are associated with the sphenoid wing meningioma.  The opined 
that these seizures are not related to active duty.

For his part, the veteran stated in November 2004 that he 
could only describe his neurological status as though he were 
floating around in a cloud.  In a statement from E.C., 
presumably a relative and possibly a spouse of the veteran, 
she described a history of psychological changes, headaches 
and sensations that she believed were attributable to his 
brain tumor.

Despite evidence that the veteran does not suffer from tonic 
clonic or epileptic type seizures, the veteran now has an 
established diagnosis of partial absence seizures, as noted 
in the March 2008 fee-based examination.  While the examiner 
who wrote this report opined that the veteran's seizures are 
not due to the January 1976 head trauma incurred by the 
veteran during active duty, he did opine that the seizures 
are associated with the veteran's left sphenoid wing 
meningioma, which is now a service-connected disability.  
Accordingly, service connection on a secondary basis is in 
order.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for residuals 
of a meningioma of the left sphenoid wing is granted.

Service connection for residuals of a meningioma of the left 
sphenoid wing is granted.

Service connection for a seizure disorder, characterized by 
partial absence seizures, is granted.


REMAND

The remaining issue on appeal is entitlement to a TDIU.  As 
discussed above, the Board has granted service connection for 
residuals of a meningioma of the left sphenoid wing and a 
seizure disorder.  Therefore, the case must be remanded to 
the originating agency so that it may establish a percentage 
disability rating for each of these disabilities and 
readjudicate the TDIU claim if it has not been rendered moot.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  After undertaking any other indicated 
development, the RO or the AMC should 
implement the Board's decision granting 
service connection for residuals of a 
meningioma of the left sphenoid wing and a 
seizure disorder.   

2.  Thereafter, if it has not been 
rendered moot, the RO or the AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued to the veteran and his 
representative, and they should be given 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome in this case.  The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


